DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Response to Amendment
	The amendment filed 04/22/2021 has been entered. Claims 1, 4 and 13 have been amended. Claims 6 and 10 were previously cancelled. Claims 1-5, 7-9 and 11-13 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forberg (Patent No.: 3,993,068).
	Regarding claim 1, Forberg discloses (figs. 1-2, annotated fig. 1-2) a piercing part (connection piece or closure 3) for a medical infusion system (cannula 50, see fig. 1, col. 3, ln. 59-63), the piercing part comprising: 
	a housing which has a piercing mandrel (see fig. 1) and which has a fluid channel (passage 1 for liquid, col. 3, ln. 64) and also a ventilation channel (aeration passage 2, col. 3, ln. 65-66),
	The ventilation channel comprising a first channel portion (characterized by second tubular member 54) that is substantially parallel to the fluid channel (see fig. 1), the ventilation channel further comprising a second channel portion (second channel portion characterized by portion of aeration passage 2 that comprises the lower end 20, air chamber 12 and opening 5, as indicated in annotated fig. 1 below) which is diverted towards an outside of the housing (lower end comprises lateral opening 5, see fig. 2) and through a cylindrical wall inside the housing, the cylindrical wall containing an air filter element (7) and a fluid shut-off member (upper portion 17, col. 4, ln. 8-31), the second channel portion being oriented parallel to the first channel portion (see annotated fig. 1, second channel portion lies below first channel portion and is thus oriented parallel),

	The fluid shut-off member having a cylindrical portion (col. 4, ln. 30-31) defining a first axis extending longitudinally through a center of the cylindrical portion (see annotated fig. 2), and the fluid channel defining a second axis extending longitudinally through a center of the fluid channel (see annotated fig. 2), the second axis being parallel to and laterally offset from the first axis (see annotated fig. 2). 
	To clarify, the ventilation channel is interpreted as the aeration passage (2) which comprises a passage formed from the second tubular member (54), through the lower end (20), to the air chamber (12), through the spacing characterized by surface (18) and upper portion (17), and through the lateral opening (5), as depicted in figs. 1-2 (col. 3, ln. 29-28, col. 4, ln. 4-7, ln. 25-28). The second channel portion is characterized by the portion of the aeration passage comprising the lower end, air chamber, spacing and lateral opening. 

    PNG
    media_image1.png
    502
    458
    media_image1.png
    Greyscale

Forberg Annotated fig. 1

    PNG
    media_image2.png
    490
    390
    media_image2.png
    Greyscale

Forberg Annotated fig. 2
	Regarding claim 3, Forberg discloses (fig. 2) wherein the fluid-shut off member is designed as a non-return valve (col. 4, ln. 8-31). 
	Regarding claim 5, Forberg discloses wherein the closure part forms a 180 diversion between the first channel portion and the second channel portion (see fig. 2, air flows through lateral opening 5, around wedge-shaped portion 17, through air chamber 12 and through first channel portion, 180 diversion formed by closure part and wedge-shaped portion). 
	Regarding claim 9, Forberg discloses (fig. 1) a drip chamber (cannula 50) comprising a piercing part according to claim 1 (see fig. 1, col. 3, ln. 59-66). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg, as applied to claim 1 above, in view of Tarzian (Patent No.: 5,098,408).
	Regarding claim 2, Forberg discloses (fig. 2) wherein the second channel portion has a channel outlet (lateral opening 5) to the outside of the housing (see fig. 2, col. 4, ln. 2-7). 
	Forberg fails to disclose that the channel outlet is oriented parallel to the first channel portion of the ventilation channel. 
	Tarzian teaches (fig. 4) a piercing part in the same field of endeavor wherein a channel outlet (equalization passageway 65) is oriented parallel to the first channel portion (pressure equalization port 60) of the ventilation channel (see fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel outlet of Forberg such that it is oriented parallel to the first channel portion of the ventilation channel as taught by Tarzian. Modifying the channel outlet such that it is oriented parallel to the first channel portion of the ventilation channel would not have modified the operation of the device and the particular placement of the channel outlet with respect to the first channel portion of the ventilation channel would be an obvious matter of design choice (see MPEP §2144.04.VI.C). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg, as applied to claim 3 above, in view of Jones (US Patent No.: 4,842,588).
	Regarding claim 4, Forberg discloses wherein the non-return valve has a membrane body made of an elastomer material (rubber-elastic material col. 2, ln. 19-21), the membrane having a shape that comprises the cylindrical portion of the fluid shut-off member (see fig. 2, col. 4, ln. 30-31). 
	Forberg fails to disclose wherein the membrane has a bell shape.	
	Jones teaches (fig. 2A) a medical infusion system in the same field of endeavor comprising a non-return valve (check valve 15) that designed as a bell-like membrane body (see fig. 2A; col. 3, lines 7-10) made of an elastomer material (col. 3, lines 15-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane body of Forberg such that it is a bell-like membrane body made of an elastomer material as taught by Jones. A bell-like shape would provide a valve that fits within the channel portion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg, as applied to claim 1 above, in view of Berg et al. (Pub. No.: US 2017/0340812 A1).
Regarding claim 7, Forberg discloses (figs. 1-2) wherein the housing, including the piercing mandrel and the channel portions of the ventilation channel is produced from one piece (see figs. 1-2). 
Forberg fails to disclose that the housing is produced from a thermoplastic material in an injection molding process. 
Berg teaches (figs. 1 and 2) a medical infusion system (drip chamber assembly 2) in the same field of endeavor comprising a housing (drip chamber top 44) in which 
The claim limitation, “the housing is produced from a thermoplastic material in an injection molding process” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Forberg such that it is produced from a thermoplastic material in an injection molding process. Producing the housing of a thermoplastic material in an injection molding process is a suitable technique for producing parts that interface properly with its mating components (Berg, ¶ 0030), and in the case of a drip chamber, it can be a suitable process for producing a housing that mates with a drip chamber. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg, as applied to claim 1 above, in view of Ford (Patent No.: US 5,779,674).
Regarding claim 8, Forberg fails to disclose wherein the fluid shut-off member is designed as a hydrophobic15 or oleophobic membrane.  
	Ford teaches (fig. 2) a medical infusion system in the same field of endeavor in which the fluid shut-off member (membrane 52) is designed as a hydrophobic (col. 4, lines 53-62) or oleophobic membrane (col. 5, lines 7-16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid shut-off membrane of Forberg such that it is designed as a hydrophobic or oleophobic membrane as taught by Ford. A hydrophobic membrane as the fluid shut-off member permits gas to pass therethrough, but is resistant to the passage of liquid (Ford col. 1, lines 24-34) so that venting is able to occur without liquid escaping and hydrophobic membranes can also be considered to be oleophobic in the art (Ford col. 5, lines 7-16). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Forberg, as applied to claim 1 above, in view of Putter et al. (Pub. No.: US 2013/0144248 A1).
Regarding claim 11, Forberg discloses (fig. 2) wherein the lid is clamped with force-fit engagement onto the inner wall of the cylindrical wall (see fig. 2, col. 4, ln. 8-11, ln. 39-48). 
Forberg fails to disclose that the inner wall of the cylindrical wall comprises support ribs, and the peripheral edge region of the lid is clamped with force-fit 
Putter teaches (fig. 5) a piercing part (spike 1) in the same field of endeavor comprising support ribs (18) that support a lid (filter membrane 13) (¶ 0044, ln. 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wall of the cylindrical wall of Forberg such that it comprises support ribs as taught by Putter in order to provide a fluid tight seal for the lid (Putter, ¶ 0016). 
	Regarding claim 12, Forberg in view of Putter fail to teach wherein the support ribs are distributed about a circumference of the inner wall. 
	Putter teaches (fig. 5) wherein the ribs are distributed about a circumference of an inner wall (see fig. 5, ¶ 0016).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Forberg in view of Putter such that the support ribs are distributed about a circumference of the inner wall in order to provide a fluid tight seal about an entire circumference of the inner wall. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg in view of Yeh et al. (Pub. No.: US 2016/0331893 A1).
	Regarding claim 13, Forberg discloses (figs. 1-2, annotated fig. 1) a piercing part (connection piece 3) for a medical infusion system (see fig. 1), 
	the piercing part comprising a housing which has a piercing mandrel (see fig. 1) and which has a fluid channel (passage 1, col. 3, ln. 63-64) and also a ventilation channel (aeration passage 2, col. 3, ln. 65-66) with a first channel portion (tubular 
	the second channel portion in the housing oriented parallel to the first channel portion (see annotated fig. 1) and open towards an inside of the housing (see fig. 2, col. 4, ln. 2-7), and in that an open region of the housing is closed by a separately produced closure part (valve component 9, col. 4, ln. 2-7), the second channel portion comprising a channel outlet to an outside of the housing (lateral opening 5, see fig. 2), 
	the fluid shut-off member comprising a non-return valve having a membrane body (col. 4, ln. 8-31, see fig. 2), the membrane body having a wall comprising a first end and a second end opposite the first end (see fig. 2), the second having an elastically deformable bottom (rubber-elastic material, col. 2, ln. 19-21, that is biased, col. 4, ln. 16-20),
	the wall forming a hinge in the radial plane that allows the bottom to pivot to an open position (col. 4, ln. 8-31) in which the second channel portion and the first channel portion are connected in fluid communication (col. 4, 12-30), 
	the open position of the bottom allowing an air stream to flow from outside the housing (the valve opens at a slight positive pressure acting from the outside, col. 4, ln. 25-30), through the second channel portion and into the first channel portion to equalize pressure when the piercing mandrel is pushed into a fluid storage receptacle (col. 3, ln. 13-17). 
	Forberg fails to disclose the membrane body having an opening extending along 
	Yeh teaches (fig. 4A) a piercing part for a medical infusion system in the same field of endeavor comprising fluid shut-off member (check valve 44) comprising a membrane body (see fig. 4A) that can be a duckbill valve (¶ 0051, ln. 8-10). Therefore, Yeh teaches a membrane body having an opening. 
	The substitution of fluid shut-off member of Forberg for the duckbill valve of Yeh would achieve the predictable result of limiting flow such that it occurs only in one direction (Yeh ¶ 0051, ln. 10-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid-shut off member of Forberg for the duckbill valve of Yeh which would provide an opening extending along a circumference of the membrane body of Forberg in a radial plane above the bottom such that the bottom pivots relative to the wall in order to provide a fluid shut-off member that limits flow in one direction (Yeh ¶ 0051, ln. 10-12). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	
Response to Arguments
Applicant's arguments filed 04/22/2021, regarding claim 1 have been fully considered but they are not persuasive. As discussed in the rejection above, Forberg discloses the limitations required by amended claim 1. 
Applicant’s arguments, filed 04/22/2021, with respect to the rejection(s) of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MEAGAN NGO/Examiner, Art Unit 3781             




/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781